Citation Nr: 1103176	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II to include as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, 
to include asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from May 1965 to 
May 1969 as well as service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the Augusta, Maine 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied the Veteran's claims for service connection for 
diabetes mellitus and asbestosis.

Jurisdiction over this matter was transferred to the Detroit, 
Michigan RO immediately after the issuance of the June 2008 
rating decision.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A 
hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in September 2010 and subsequent to the issuance of the 
May 2009 statement of the case (SOC). This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran did not service in-country in Vietnam and is not 
presumed to have been exposed to herbicides.

2.  The evidence of record does not establish that the Veteran's 
diabetes mellitus was chronic in service, that it had been 
continuous since separation from service, that it manifested to a 
compensable degree within one year of separation from service, or 
is etiologically related to service.

3.  The evidence of record does not establish that the Veteran 
has a respiratory disorder that is due to asbestos exposure 
during service, or has been continuous since separation from 
service, or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus are not met, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for a 
respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his 
claims for service connection for diabetes mellitus and 
asbestosis in a March 2008 letter.  This letter informed him of 
what evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed him that he should 
submit any information relevant to his claim.  This letter 
provided proper preadjudication notice in accordance with 
Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication March 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, excerpts of 
his service personnel records and various private treatment 
records have been obtained.  He has been afforded a VA 
respiratory examination and a sufficient medical opinion has been 
obtained.  The Veteran has not completed an authorization form to 
allow VA to obtain any other private treatment records.  VA is 
only obligated to obtain records that are adequately identified 
and for which necessary releases have been submitted.  See 38 
C.F.R. § 3.159(c)(1).

The Veteran has not been afforded a VA examination with regard to 
his claim for service connection for diabetes mellitus.  Under 
the VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's 
assertion linking his current diabetes mellitus to service.  His 
assertion of such a relationship is insufficient to trigger the 
duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).  The Veteran has reported, and the record 
shows, that he was diagnosed long after service.  Although the 
Veteran served in the waters surrounding Vietnam, he did not 
disembark from his assigned aircraft carrier and is not presumed 
to have been exposed to herbicides.  There is no other evidence 
of continuity of symptomatology or of a link between the claimed 
disability and service.  The evidence does not show that a 
current disability may be related to service.  A VA examination 
is therefore not necessary.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
September 2010 hearing, the undersigned asked the Veteran about 
additional in-service exposure to asbestos, including whether he 
had worked on the aircraft carrier while it was in "dry dock."  
The undersigned also inquired as to the Veteran's post-service 
exposure to pesticides.  The record was held open for an 
additional sixty days to allow the Veteran the opportunity to 
submit additional evidence.  The Board therefore concludes that 
it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be obtained, VA 
may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A.          
§ 101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  VAOPGCPREC 27- 97.  In Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. 
Jan. 21, 2009), the Federal Circuit upheld VA's interpretation of 
the phrase "served in the Republic of Vietnam," as requiring that 
a veteran actually stepped foot in Vietnam.

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed in 38 C.F.R. § 3.309(e) for which service 
connection is presumptively granted on the basis of exposure to 
herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 
21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In 
addition, this regulation was recently amended to allow such 
presumptive service connection to be granted for ischemic heart 
disease, Parkinson's disease and hairy cell leukemia and other 
chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 
2010).

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, it must be shown that a 
veteran served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must have one of the specific diseases listed in 38 C.F.R. § 
3.309(e) or a nexus between the currently diagnosed disability 
and service must otherwise be established.  See Brock, 10 Vet. 
App. at 162.

VA has issued a circular on asbestos-related diseases. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the VA 
Adjudication Procedure Manual and Manual Rewrite.  See 
Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 
1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) 
and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-
00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 to 
45 years between first exposure and development of the disease.  
Also of significance is that an asbestos-related disease can 
develop from brief exposure to asbestos or from being a 
bystander.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesothelioma of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.

These provisions are not substantive but must be considered by 
the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

Certain chronic disabilities such as diabetes mellitus and 
sarcoidosis are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of separation 
from service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he was exposed to herbicides while 
serving on an aircraft carrier off the coast of Vietnam.  He also 
contends to have been exposed to asbestos while working in the 
boiler room on that aircraft carrier.

A May 1965 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
asthma or sugar in the urine in an accompanying Report of Medical 
History (RMH).  A May 1965 chest X-ray was negative.  A May 1969 
service entrance examination was also negative for any relevant 
abnormalities.  The remaining service treatment records were 
negative for any complaints, treatments or diagnoses of a 
respiratory disorder or diabetes.

Service personnel records note that the Veteran served aboard the 
USS America in support of military operations in Vietnam.  This 
service was noted to have been in the contiguous waters of 
Vietnam and "outside the geographical limits of the Republic of 
Vietnam but contributing direct support to the Republic of 
Vietnam Armed Forces."

A January 1983 Reserves chest X-ray was satisfactory.

The Veteran reported that he had quit smoking in 1969 in an April 
2000 private treatment note.  He had smoked for ten to 12 years 
prior to quitting.

A May 2001 private treatment note indicated that the Veteran had 
been found to be hyperglycemic on recent fasting with a blood 
sugar of 160.  He had a "strong family history" as his mother 
had Type II diabetes.  An assessment of new onset type II 
diabetes was made in a second May 2001 private treatment note.

A January 2002 private chest X-ray revealed no evidence of acute 
infiltrates, effusions or consolidations of the lung fields.

An August 2002 private treatment summary from Dr. R. K. noted 
that the Veteran was using oral medications to control his 
diabetes.  The Veteran reported that he had developed respiratory 
problems over the last several years, including experiencing 
shortness of breath, chronic cough and chronic phlegm production.  
He worked for a car manufacturer between 1977 and 1995 as a 
millwright and described the "extensive" use of asbestos in the 
facility including around the steam lines, coating material and 
equipment.  His duties included ripping off insulation, doing 
repair and maintenance activities and he reported working in 
close contact with welders who were using P5 rods and asbestos 
blankets.  He described "clouds of dust perhaps 10 [percent] of 
the time that he was employed with the limited use of respiratory 
protection."  He also performed machinist and maintenance work 
at a brewery facility that used asbestos and "with clouds of 
dust episodically."  Additional asbestos exposure included 
during service as a boiler operator from "1965 to 1973" with 
"extensive amounts" of asbestos dust.  He had quit smoking 
cigarettes in 1969 after smoking for 10 to 15 years.  Physical 
examination revealed diffuse crackling without a cough.  
Pulmonary function testing (PFT) was performed.  Impressions of 
asbestosis and diabetes mellitus were made.  The provider opined 
that there was sufficient laboratory and clinical evidence to 
establish a diagnosis of asbestosis as well as a "long history" 
of exposure to asbestos and asbestos-related products.

An upper respiratory infection (URI) was assessed in a September 
2006 private treatment note.

In an April 2008 statement, the Veteran reported that he did not 
disembark ship in Vietnam during service.

The Veteran reported in an April 2008 Asbestos Questionnaire that 
he had been receiving treatment for asbestosis since September 
2002.  He denied being exposed to asbestos prior to service.  
During service, he worked as a boiler operator for 12 hours per 
day.  He spent seven years working as a machinist and 18 years 
working as a millwright for a car manufacturer after service.  He 
did not know if he was exposed to asbestos after service.

A May 2008 VA respiratory examination reflected the Veteran's 
complaints of progressively worsening manifestations of 
asbestosis.  He was diagnosed in 2000 following difficulty with 
shortness of breath during exercise.  Current symptoms included 
exertional dyspnea and a productive cough in the morning.  The 
use of medications and hospitalizations were denied.  He worked 
in a boiler during service maintaining and repairing steam lines 
and reported that the gaskets between the valves contained 
asbestos.  Following service, he worked as millwright at a 
brownstone plant and was likely exposed to asbestos there as well 
while repairing equipment.  He recalled that contractors removed 
asbestos from the plant in 1982 or 1983.  Physical examination 
revealed decreased breath sounds and chest expansion which was 
slightly limited.  An accompanying chest X-ray was negative for 
active pulmonary disease.  PFT was also conducted.  Following 
this examination and a review of the Veteran's claims file, a 
diagnosis of mild chronic obstructive pulmonary disorder (COPD) 
with asthma was made and the examiner opined that he could not 
determine the etiology of this condition without resorting to 
mere speculation.  There were many years between the Veteran's 
service and his diagnosis of COPD and he was a former smoker, 
which was a risk factor for the development of COPD later in 
life.  The examiner further noted that there was insufficient 
evidence to warrant a diagnosis of asbestosis as the X-ray, 
physical examination and PFT taken during the examination were 
not consistent with the disease.  Although COPD and asthma often 
exist in conjunction with asbestos, the Veteran's clinical 
picture and testing did not confirm the diagnosis.

A March 2010 treatment summary from Dr. T. T. indicated that the 
Veteran had been diagnosed with diabetes mellitus, type II in May 
2001.  This condition was being monitored every three to four 
months.

During a December 2010 hearing, the Veteran testified that he had 
been diagnosed with diabetes mellitus by his private provider in 
2001.  This provider has not offered an opinion regarding the 
etiology of this condition and no one in his family had diabetes.  
He believed that he was exposed to herbicides while serving on an 
aircraft carrier as some of the aircraft had flown in Vietnam, it 
was in his food, it was in the air he breathed and it was in his 
drinking water.  He did not serve on land at any point and 
remained on the aircraft carrier his entire duty tour.  He had 
also received treatment for asbestosis and his treatment provider 
did not offer an opinion regarding the etiology of that 
condition.  He had "very, very light" exposure to asbestos 
while working for a car manufacturer and did not recall being 
exposed to pesticides after service.  The Veteran's wife 
testified that he was healthy prior to his diabetes mellitus 
diagnosis.

Analysis

The Veteran has a current disability as he has been diagnosed 
with diabetes mellitus and a respiratory disorder, to include 
COPD.  Although the Veteran claimed to currently suffer from 
asbestosis, the clinical evidence was negative for such a 
diagnosis during the pendency of this appeal.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (current disability 
requirement is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even if the disability resolves prior 
to adjudication of the claim).  The record establishes that the 
Veteran served aboard an aircraft carrier in the contiguous 
waters of Vietnam and that he did not disembark into Vietnam; 
presumptive exposure to herbicides is therefore not warranted.  
38 U.S.C.A. § 3.307; 38 C.F.R. § 1116; see also VAOPGCPREC 27- 
97.

The Board notes there is no presumption that a veteran was 
exposed to asbestos in service by reason of having been on a 
ship.  Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).

In order for the Veteran's current diabetes mellitus and 
respiratory disorder to be recognized as service connected, the 
competent evidence of record must establish a direct link between 
either condition and an in-service injury or disease or that 
diabetes mellitus manifested within one year of service 
discharge.  38 U.S.C.A.       § 1110; 38 C.F.R. § 3.309; Shedden 
and Hickson, supra.

No such evidence has been received.   The Veteran's May 1969 
service discharge examination was negative for any relevant 
abnormalities.  The clinical evidence is negative for diabetes 
mellitus until 2001 and for asbestosis until 2002, more than 32 
years after service.  The August 2002 summary from Dr. R. K. did 
not offer an opinion regarding the etiology of the diagnosed 
asbestos.  The May 2008 VA examiner was unable to offer an 
opinion regarding the etiology of the Veteran's diagnosed 
respiratory disorder without resorting to mere speculation and 
provided a rationale as to why such an opinion could not be 
provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in 
cases where an examiner is unable to render an opinion regarding 
the etiology of a condition, the examiner is required to provide 
an rationale as to why this is so and state whether there is 
additional evidence that would permit an opinion to be rendered).  
No other competent medical evidence has been submitted suggesting 
such a nexus for either condition on a direct basis.

It is not clear that the Veteran has reported a continuity of 
symptomatology beginning in service and his wife did not report 
such a continuity of symptomatology.  Although the Veteran 
testified during his August 2010 hearing that no one in his 
family suffered from diabetes mellitus, the May 2001 private 
treatment note indicates that he had a "strong family history" 
of the disorder and that his mother also suffered from the 
diabetes mellitus.  His testimony during the August 2010 hearing 
that he had "very, very light' exposure to asbestos after 
service was contradicted by the August 2002 summary from Dr. R. 
K. which found a "long history of exposure to asbestos and 
asbestos-related products."  The Board therefore finds that the 
Veteran reports regarding a continuity of symptomology and his 
exposure to asbestos are not credible.

Neither the Veteran nor his wife is competent to opine as to the 
etiology of his current diabetes mellitus and respiratory 
disorder as it requires medical and scientific expertise and 
study to be able to provide such an opinion.  See e.g. 
38 U.S.C.A. § 1116(b)-(d) (requiring scientific evidence to 
establish presumptions of service connection for Veteran's 
exposed to herbicides).  While a layperson can provide evidence 
as to some questions of etiology or diagnosis, the question of a 
medical relationship between his current diabetes mellitus and 
respiratory disorder and service, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay observation.  
Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran and his wife are not competent to 
opine on this question, and their statements asserting a 
relationship between his current diabetes mellitus and 
respiratory disorder and service are not probative as to this 
question.

Diabetes mellitus and sarcoidosis are considered a chronic 
disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  As such, if manifested to a compensable 
degree within one year of service, service connection will be 
presumed.  If the disease is manifested in service and at any 
time thereafter, service connection will also be conceded.  38 
C.F.R. § 3.303(b).  In this case there is no evidence that 
diabetes mellitus was manifested to a compensable degree prior to 
the initial diagnosis in 2001, over 30 years after service.  The 
clinical evidence was negative for a diagnosis of sarcoidosis.

As the evidence is against finding a nexus between diabetes 
mellitus and a respiratory disorder and service, reasonable doubt 
does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II 
is denied.

Entitlement to service connection for a respiratory disorder is 
denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


